UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1501


STANLEY A. COOK,

                  Petitioner – Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                  Respondent – Appellee.



Appeal from the United States Tax Court.     (Tax Ct. No. 06-24547)


Submitted:    September 29, 2009            Decided:   October 2, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley A. Cook, Appellant Pro Se.     Richard Farber, Steven
Kiyoto Uejio, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley A. Cook appeals from the tax court’s orders

upholding     the   Commissioner’s     deficiency     determination          as    to

Cook’s income tax liability for the 2003 tax year, and denying

his motion for reconsideration.            We have reviewed the record and

find   no   reversible     error.      Accordingly,       we    affirm   for      the

reasons stated by the tax court.             See Cook v. Comm’r, IRS, Tax

Ct. No. 06-24547 (U.S.T.C. July 30, 2008; Nov. 18, 2008).                          We

dispense    with    oral    argument    because     the        facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2